Exhibit 10.5

Execution Version

 

 

 

 

 

 

 

 

ACCOUNT CONTROL AGREEMENT

 

 

among

 

 

FORD CREDIT AUTO OWNER TRUST 2018-A,
as Grantor

 

 

THE BANK OF NEW YORK MELLON,
as Secured Party

 

 

and

 

 

THE BANK OF NEW YORK MELLON,
as Financial Institution

 

 

Dated as of May 1, 2018

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.                    Usage and Definitions

1

ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS

1

Section 2.1.                    Description of Accounts

1

Section 2.2.                    Account Changes

1

Section 2.3.                    Account Types

2

Section 2.4.                    Securities Accounts

2

ARTICLE III SECURED PARTY CONTROL

2

Section 3.1.                    Control of Collateral Accounts

2

Section 3.2.                    Investment Instructions

2

Section 3.3.                    Conflicting Orders or Instructions

2

ARTICLE IV SUBORDINATION OF LIEN; WAIVER OF SET-OFF

3

Section 4.1.                    Subordination

3

Section 4.2.                    Set-off and Recoupment

3

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

3

Section 5.1.                    Financial Institution’s Representations and
Warranties

3

Section 5.2.                    Financial Institution’s Covenants

3

ARTICLE VI OTHER AGREEMENTS

4

Section 6.1.                    Location of Financial Institution

4

Section 6.2.                    Reliance by Financial Institution

4

Section 6.3.                    Termination and Replacement of Financial
Institution

4

Section 6.4.                    No Petition

4

Section 6.5.                    Limitation of Liability

4

Section 6.6.                    Conflict With Other Agreement

5

Section 6.7.                    Termination

5

ARTICLE VII MISCELLANEOUS

5

Section 7.1.                    Amendment

5

Section 7.2.                    Benefit of Agreement

6

Section 7.3.                    Notices

6

Section 7.4.                    GOVERNING LAW

6

Section 7.5.                    Submission to Jurisdiction

6

Section 7.6.                    WAIVER OF JURY TRIAL

6

Section 7.7.                    No Waiver; Remedies

6

Section 7.8.                    Severability

7

Section 7.9.                    Headings

7

Section 7.10.            Counterparts

7

 

i

--------------------------------------------------------------------------------


 

ACCOUNT CONTROL AGREEMENT, dated as of May 1, 2018 (this “Agreement”), among
FORD CREDIT AUTO OWNER TRUST 2018-A, a Delaware statutory trust, as grantor (the
“Grantor”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
Indenture Trustee for the benefit of the Noteholders (in this capacity, the
“Secured Party”), and THE BANK OF NEW YORK MELLON, a New York banking
corporation, in its capacity as both a “securities intermediary” as defined in
Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of the UCC (in
these capacities, the “Financial Institution”).

 

BACKGROUND

 

The Grantor is engaging in a securitization transaction in which it will issue
the Notes under an Indenture and the Secured Party will hold funds in bank
accounts for the benefit of the Noteholders.

 

The parties are entering into this Agreement to perfect the security interest in
the bank accounts.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                    Usage and Definitions.  Capitalized terms used
but not defined in this Agreement are defined in Appendix A to the Sale and
Servicing Agreement, dated as of May 1, 2018, among Ford Credit Auto Owner Trust
2018-A, as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor, and Ford
Motor Credit Company LLC, as Servicer.  Appendix A also contains usage
rules that apply to this Agreement.  Appendix A is incorporated by reference
into this Agreement.  References to the “UCC” mean the Uniform Commercial Code
as in effect in the State of New York.

 

ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS

 

Section 2.1.                    Description of Accounts.  The Financial
Institution has established the following accounts (each, a “Collateral
Account”):

 

“Collection Account – The Bank of New York Mellon as Indenture Trustee, as
secured party for Ford Credit Auto Owner Trust 2018-A” with account number
3108058400; and

 

“Reserve Account – The Bank of New York Mellon as Indenture Trustee, as secured
party for Ford Credit Auto Owner Trust 2018-A” with account number 3109108400.

 

Section 2.2.                    Account Changes.  Neither the Financial
Institution nor the Grantor will change the name or account number of a
Collateral Account without the consent of the Secured Party.  The Financial
Institution will promptly notify the Servicer of any changes.  This

 

--------------------------------------------------------------------------------


 

Agreement will apply to each successor account to a Collateral Account, which
will also be a Collateral Account.

 

Section 2.3.                    Account Types.  The Financial Institution agrees
that each Collateral Account is, and will be maintained as, either a “securities
account” (as defined in Section 8-501 of the UCC) or a “deposit account” (as
defined in Section 9-102(a)(29) of the UCC).

 

Section 2.4.                    Securities Accounts.   If a Collateral Account
is a securities account, the Financial Institution agrees that:

 

(a)                               Financial Assets.  It will promptly credit
each item of property (whether cash, investment property, security, instrument
or other financial asset) delivered to the Financial Institution under the
Indenture to the Collateral Account and treat each item of property as a
“financial asset” (within the meaning of Section 8-102(a)(9) of the UCC); and

 

(b)                              Registration and Indorsement.  It will ensure
that all financial assets (other than cash) credited to the Collateral Account
are registered in the name of the Financial Institution, indorsed to the
Financial Institution or in blank or credited to another securities account
maintained in the name of the Financial Institution and that no financial asset
credited to the Collateral Account is registered in the name of the Grantor,
payable to the order of the Grantor or specially indorsed to the Grantor unless
it has been indorsed to the Financial Institution or in blank.

 

ARTICLE III
SECURED PARTY CONTROL

 

Section 3.1.                    Control of Collateral Accounts.  To establish
“control” of the Collateral Accounts by the Secured Party under Sections 9-104
and 9-106 of the UCC, the Financial Institution agrees to comply with any order
or instruction from the Secured Party directing the deposit, withdrawal,
transfer or redemption of the cash or other financial assets credited to a
Collateral Account (a “Secured Party Order”) without the need for consent by the
Grantor or any other Person.

 

Section 3.2.                    Investment Instructions.  If (a) the Financial
Institution has not received a Secured Party Order for the investment of funds
in a Collateral Account by 11:00 a.m. New York time (or another time agreed to
by the Financial Institution) on the Business Day before a Payment Date or
(b) the Financial Institution receives notice from the Indenture Trustee that a
Default or Event of Default has occurred and is continuing, the Financial
Institution will invest and reinvest funds in the Collateral Account according
to the last investment instruction received, if any.  If no prior investment
instructions have been received or if the instructed investments are no longer
available or permitted, the Indenture Trustee will notify the Servicer and
request new investment instructions, and the funds will remain uninvested until
new investment instructions are received.

 

Section 3.3.                    Conflicting Orders or Instructions.  If the
Financial Institution receives conflicting orders or instructions from the
Secured Party and the Grantor or any other Person, the Financial Institution
will follow the orders or instructions of the Secured Party and not the Grantor
or such other Person.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF

 

Section 4.1.                    Subordination.  If the Financial Institution has
a security interest in a Collateral Account, the Financial Institution agrees
that the security interest will be subordinate to the security interest of the
Secured Party.

 

Section 4.2.                    Set-off and Recoupment.  The cash, investment
property, security, instrument or other financial assets credited to a
Collateral Account will not be subject to deduction, set-off, recoupment,
banker’s lien, or other right in favor of a Person other than the Secured
Party.  However, the Financial Institution may set off (a) the customary fees
and expenses for the routine maintenance and operation of the Collateral Account
due to the Financial Institution, (b) the face amount of checks credited to the
Collateral Account but subsequently returned unpaid due to uncollected or
insufficient funds and (c) advances made to settle an investment of funds in the
Collateral Account.

 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.                    Financial Institution’s Representations and
Warranties.  The Financial Institution represents and warrants to the Grantor
and the Secured Party as follows:

 

(a)                               Enforceability.  This Agreement is the legal,
valid and binding obligation of the Financial Institution.

 

(b)                              No Agreements with Grantor.  There are no
agreements between the Financial Institution and the Grantor relating to a
Collateral Account other than this Agreement, the Indenture and the other
Transaction Documents.

 

(c)                               No Other Agreements.  The Financial
Institution has not entered into an agreement relating to a Collateral Account
in which it has agreed to comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) or “instructions” (within the meaning of
Section 9-104 of the UCC) of any Person other than the Secured Party.

 

(d)                             No Limitations.  The Financial Institution has
not entered into an agreement limiting or conditioning the Financial
Institution’s obligation to comply with any Secured Party Order.

 

(e)                               No Liens.  Except for the claims and interests
of the Secured Party and the Grantor, the Financial Institution does not know of
a lien on, or claim to, or interest in, a Collateral Account or in the cash or
other financial assets credited to a Collateral Account.

 

Section 5.2.                    Financial Institution’s Covenants.

 

(a)                               Statements, Confirmations and Other
Correspondence.  The Financial Institution will promptly deliver copies of
statements, confirmations and correspondence about the Collateral Accounts and
the cash or other financial assets credited to a Collateral Account to the
Grantor and the Secured Party.

 

3

--------------------------------------------------------------------------------


 

(b)                              Notice of Claim.  If a Person asserts a lien,
encumbrance or claim against a Collateral Account (or in the cash or other
financial assets credited to a Collateral Account), the Financial Institution
will promptly notify the Secured Party.

 

(c)                               Negative Covenants.  Until the termination of
this Agreement, the Financial Institution will not enter into (i) an agreement
relating to a Collateral Account in which it agrees to comply with entitlement
orders or instructions of any Person other than the Secured Party or (ii) an
agreement limiting or conditioning the Financial Institution’s obligation to
comply with Secured Party Orders.

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                    Location of Financial Institution.  For purposes
of the UCC, New York will be the location of (i) the bank for purposes of
Sections 9-301, 9-304 and 9-305 of the UCC and (ii) the securities intermediary
for purposes of Sections 9-301 and 9-305 and Section 8-110 of the UCC.

 

Section 6.2.                    Reliance by Financial Institution.  The
Financial Institution is not obligated to investigate or inquire whether the
Secured Party may deliver a Secured Party Order.  The Financial Institution may
rely on communications (including Secured Party Orders) believed by it in good
faith to be genuine and given by the proper party.

 

Section 6.3.                    Termination and Replacement of Financial
Institution.  The Financial Institution may terminate its rights and obligations
under this Agreement if the Secured Party resigns or is removed as Indenture
Trustee under the Indenture.  The Grantor may terminate the rights and
obligations of the Financial Institution if the Financial Institution ceases to
be a Qualified Institution.  No termination of the Financial Institution will be
effective until new Collateral Accounts are established with, and the cash and
other financial assets credited to the Collateral Accounts are transferred to,
another securities intermediary who has agreed to accept the obligations of the
Financial Institution under this Agreement or a similar agreement.

 

Section 6.4.                    No Petition.  Each party agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after payment in full of (a) all securities issued by the Depositor or
by a trust for which the Depositor was a depositor or (b) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 6.4 will survive
the termination of this Agreement.

 

Section 6.5.                    Limitation of Liability.

 

(a)                               Financial Institution.  The Financial
Institution will not be liable under this Agreement, except for (i) its own
willful misconduct, bad faith or negligence or (ii) breach of its
representations and warranties in this Agreement.  The Financial Institution
will not be liable for special, indirect or consequential losses or damages
(including lost profit), even if the Financial Institution has been advised of
the likelihood of the loss or damage and regardless of the form of action.

 

4

--------------------------------------------------------------------------------


 

(b)                              Secured Party.  In performing its obligations
under this Agreement, the Secured Party is subject to, and entitled to the
benefits of, the terms of the Indenture that apply to the Indenture Trustee.

 

(c)                               Owner Trustee.  This Agreement has been signed
on behalf of the Grantor by U.S. Bank Trust National Association, not in its
individual capacity, but solely in its capacity as Owner Trustee of the
Grantor.  In no event will U.S. Bank Trust National Association in its
individual capacity or a beneficial owner of the Grantor be liable for the
Grantor’s obligations under this Agreement.  For all purposes under this
Agreement, the Owner Trustee is subject to, and entitled to the benefits of, the
Trust Agreement.

 

Section 6.6.                    Conflict With Other Agreement.  If there is a
conflict between this Agreement and any other agreement relating to a Collateral
Account, this Agreement will govern.

 

Section 6.7.                    Termination.  This Agreement will terminate on
the date the security interests of the Secured Party in each Collateral Account
are terminated under the Indenture and the Secured Party has notified the
Financial Institution of the termination of the security interest.  The
termination of this Agreement will not terminate a Collateral Account or change
the obligations of the Financial Institution to the Grantor relating to a
Collateral Account.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.                    Amendment.

 

(a)                               Amendments.  The parties may amend this
Agreement:

 

(i)                                  to clarify an ambiguity, correct an error
or correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, in each case without the
consent of the Noteholders or any other Person;

 

(ii)                              to add, change or eliminate terms of this
Agreement, in each case, without the consent of the Noteholders or any other
Person, if the Administrator delivers an Officer’s Certificate to the Grantor,
the Owner Trustee and the Indenture Trustee stating that the amendment will not
have a material adverse effect on the Noteholders; or

 

(iii)                          to add, change or eliminate terms of this
Agreement for which an Officer’s Certificate is not or cannot be delivered under
Section 7.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

(b)                              Notice of Amendments.  The Administrator will
notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

5

--------------------------------------------------------------------------------


 

Section 7.2.                    Benefit of Agreement.  This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns.  No other Person will have any right or obligation under this
Agreement.

 

Section 7.3.                    Notices.

 

(a)                               Notices to Parties.  Notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                         for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the recipient;

 

(ii)                     for a fax, when receipt is confirmed by telephone,
reply email or reply fax from the recipient;

 

(iii)                 for an email, when receipt is confirmed by telephone or
reply email from the recipient; and

 

(iv)                 for an electronic posting to a password-protected website
to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                              Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other parties.

 

Section 7.4.                    GOVERNING LAW.  THIS AGREEMENT AND EACH
COLLATERAL ACCOUNT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF
THE STATE OF NEW YORK.

 

Section 7.5.                    Submission to Jurisdiction.  Each party submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State Court sitting in New
York, New York for legal proceedings relating to this Agreement.  Each party
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or in the future have to the venue of a proceeding brought in such a
court and any claim that the proceeding was brought in an inconvenient forum.

 

Section 7.6.                    WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 7.7.                    No Waiver; Remedies.  No party’s failure or
delay in exercising a power, right or remedy under this Agreement will operate
as a waiver.  No single or partial exercise of a power, right or remedy will
preclude any other or further exercise of the power, right or remedy or the
exercise of any other power, right or remedy.  The powers, rights and remedies
under this Agreement are in addition to any powers, rights and remedies under
law.

 

6

--------------------------------------------------------------------------------


 

Section 7.8.                    Severability.  If a part of this Agreement is
held invalid, illegal or unenforceable, then it will be deemed severable from
the remaining Agreement and will not affect the validity, legality or
enforceability of the remaining Agreement.

 

Section 7.9.                    Headings.  The headings in this Agreement are
included for convenience and will not affect the meaning or interpretation of
this Agreement.

 

Section 7.10.            Counterparts.  This Agreement may be executed in
multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

7

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO OWNER TRUST 2018-A,

 

as Grantor

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee of Ford Credit Auto
Owner Trust 2018-A

 

 

 

 

 

By:

              /s/ Charles Gallagher

 

 

Name: Charles Gallagher

 

 

Title:   Asst. Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Secured Party

 

 

 

 

 

By:

              /s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title:   Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Financial Institution

 

 

 

 

 

By:

              /s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title:   Vice President

 

[Signature Page to Account Control Agreement]

 

--------------------------------------------------------------------------------